285 S.W.3d 836 (2009)
Arthur EWING, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70329.
Missouri Court of Appeals, Western District.
June 30, 2009.
Arthur Ewing, pro se.
Shelly A. Kintzel, for Respondent.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Arthur Ewing appeals the decision of the Labor and Industrial Relations Commission, which found that Ewing was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Ewing claims that the Commission's finding was not supported by competent and substantial evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).